                            UNITED STATES DISTRICT COURT FOR THE
                               EASTERN DISTRICT OF NEW YORK

 ------------------------------------------------------------X
 VLADIMIR DOBROSMYLOV,

                                    Plaintiff,               Civil Action No. 1:19-cv- 05122 (BMC)


                                                             DECLARATION OF NED H. BASSEN
                v.

DESALES MEDIA GROUP, INC.,

                                    Defendant.
 --------------------------------------------------------------X

          NED H. BASSEN, under penalty of perjury, pursuant to 28 U.S.C. § 1746, declares as

follows:

          1.         I am a partner in Becker & Poliakoff, LLP, attorneys for defendant DeSales Media

Group, Inc. (“Defendant DeSales” in the above-captioned case. I am admitted to practice law in

the State of New York and in this Court. I submit this declaration in support of Defendant DeSales’

renewed motion for summary judgment. I base this declaration on my personal knowledge and a

review of the documents referenced herein.

          2.         Attached hereto as Exhibit 1 is a true and correct copy of the decision in Rodriguez

v. Shan Namken, Inc., 3:15-cv-03370-BK (USDC, ND Tex 1/9/17).

          3.         Attached hereto as Exhibit 2 is a true and correct copy of the decision in Martinez

v. Jade Palace, 2:09-cv-00123-KOB (USDC, ND Ala 1/11/10).

          4.         Attached hereto as Exhibit 3 is a true and correct copy of the decision in Walker v.

The Interfaith Nutrition Network, Inc., 2:14-cv-05419 (DRH) (GRB), July 14, 2015.

          5.         Attached hereto as Exhibit 4 is a true and correct copy of the decision in Whiteside

v. Hoover-Davis, Inc., Universal Instruments Corp., No. 20-798 (2d Cir. April 27, 2021).

{N0330653 2 }                                           1
          6.    Attached hereto as Exhibit 5 is a true and correct copy of the decision in Huerta v.

Victoria Bakery, et al., 1:10-cv-04754-RJD-JO (EDNY 02/17/12).

          7.    Attached hereto as Exhibit 6 is a true and correct copy of the decision in City of

Almaty, Kazakhstan v. Ablyazov, 2018 WL 2148430 (S.D.N.Y. May 10, 2018).

          8.    Attached hereto as Exhibit 7 is a true and correct copy of the decision in Melton v.

Tippecanoe County, 2016 WL5239830 (7th Cir. 2016).



Executed on May 25, 2020
New York, New York

                                                      /s/Ned H. Bassen
                                                      Ned H. Bassen




{N0330653 2 }                                    2
